 

Exhibit 10.10

 

THIS TRUST INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of April __,
2017 is made and entered into by and between Committed Capital Acquisition
Corporation II, a Delaware corporation (the “Company”) and Notespac, LLC (the
“Indemnitor”).

 

RECITALS

 

WHEREAS, the Company, which consummated its initial public offering on April 16,
2014 pursuant to a registration statement on Form S-1, No. 333-192586 (the
“Offering”), is a blank check company whose purpose is to acquire, through a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization, exchangeable stock transaction or other similar business
transaction (a “Business Transaction”), one or more operating businesses or
assets;

 

WHEREAS, the gross proceeds of the Offering were deposited in a trust account
(the “Trust Account”) at J.P. Morgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company, as trustee, as described in the registration
statement and prospectus from the Offering;

 

WHEREAS, it is contemplated that KASPAC, LLC and KSSPAC, LLC will purchase from
Michael Rapoport (“Rapp”), Philip Wagenheim and Committed Capital Holdings LLC
(“Holdings”) certain of the Company’s founder shares owned by Messrs. Rapp and
Wagenheim and Holdings (the “Purchase”); and

 

WHEREAS, Indemnitor desires to enter into this Agreement in order to facilitate
the Purchase and the other transactions contemplated thereby.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.       Subject to the fulfillment of the conditions set forth in Section 8
hereof, in the event of the liquidation of the Trust Account without the
consummation of an initial Business Transaction, Indemnitor agrees to indemnify
and hold harmless the Company against any and all loss, liability, claim, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
to which the Company may become subject as a result of any claim by (i) any
third party for services rendered or products sold to the Company or (ii) a
prospective target business with which the Company has entered into an
acquisition agreement (a “Target”); provided, however, that such indemnification
of the Company shall apply only to the extent necessary to ensure that such
claims by a third party for services rendered (other than the Company’s
independent public accountants) or products sold to the Company or a Target do
not reduce the amount of funds in the Trust Account below $5.00 per share of the
Common Stock sold in the Offering, and, provided, further, that such
indemnification of the Company by the Indemnitors shall apply only if such third
party or Target has not executed an agreement waiving claims against all rights
to seek access to the Trust Account, whether or not such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitors shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, such indemnification of the Company by Indemnitor shall
not apply as to any claims under the Company’s obligation to indemnify the
underwriters of the Offering against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. Indemnitor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the undersigned, the undersigned notifies the Company in writing that
the Indemnitors shall undertake such defense.

 

[Trust Indemnification Agreement]

 

 

2.        This Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by the parties hereto.

 

3.        No party may assign either this Agreement or any of his, her or its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Agreement shall be binding on the
undersigned and each of his or its heirs, personal representatives, successors
and assigns.

 

4.        This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Agreement shall be brought and enforced in the courts of New York, in the
State of New York, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

5.        Any notice, statement or demand authorized by this Agreement shall be
sufficiently given (i) when so delivered if by hand or overnight delivery, (ii)
the date and time shown on a telefacsimile transmission confirmation, or (ii) if
sent by certified mail or private courier service within five (5) days after
deposit of such notice, postage prepaid. Such notice, statement or demand shall
be addressed as follows:

 

If to the Company:

 

Committed Capital Acquisition Corporation II

370 Lexington Avenue, Suite 1208
New York, NY 10017

Attn: Michael Rapp

Fax No.: (212) 702-9830




If to the Indemnitor:

 

2055 Mandeville Canyon Road 

Los Angeles, CA 90049

 

[Trust Indemnification Agreement]

 

 

Attn: Lauren Selig

Email: lauren@shakeandbakeproductions.com

 

with a copy (which shall not constitute notice) to:

 

Littman Krooks LLP.

655 Third Avenue

New York, NY 10017

Fax: 212-490-2990

Attn: Mitchell C. Littman, Esq.

 

with a copy in each case (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Fax: 212-692-6732

Attn: Jeffrey P. Schultz, Esq.

 

6.       This Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

7.       This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

8.        This Agreement shall only become effective upon the consummation of
the Purchase, and the terms hereof shall be null and void and shall not be
enforceable by the Company against the Indemnitor in any respect if the Purchase
is not consummated on or before May 15, 2017. The obligations of the Indemnitor
in this Agreement shall be strictly limited to any and all loss, liability,
claim, damage and expense whatsoever including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) to which the Company may become subject during the period beginning
upon the approval by the Company’s stockholders of the Extension Amendment and
ending upon the completion of the Second Redemption (as such terms are defined
in the Company’s proxy solicitation materials attached as Exhibit 99.1 to the
Company’s Form 8-K filed with the Securities and Exchange Commission on March
30, 2017) (the “Agreement Period”), but only to the extent such loss, liability,
claim, damage and expense are based upon or arise from any action, transaction
state of facts or circumstances that occur during, but only during, the
Agreement Period.

 



[Trust Indemnification Agreement]

 

 

[SIGNATURE PAGES FOLLOW]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 



  COMMITTED CAPITAL ACQUISITION CORPORATION, a Delaware corporation        By:
/s/ Michael Rapoport     Name: Michael Rapoport
Title: Chairman and CEO

 

  NOTESPAC, LLC        By: /s/ Lauren Selig     Name: Lauren Selig
Title: Managing Member



 



[Trust Indemnification Agreement]